DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tomoki Tanida, Reg. No. 60,453 on 3/19/2021.

Claims:

4. (Currently Amended) The wireless communication system according to claim 3, 
 	wherein the wireless base station transmits a downlink data 20to the second wireless terminal by the first communication function, and  
 	90wherein the second wireless terminal transmits the downlink data to the first wireless terminal by the second communication function.

9. (Currently Amended) The wireless communication system according to claim 8, 
 	wherein the wireless base station transmits a downlink data 10to the second wireless terminal by the first communication function, and 
 	wherein the second wireless terminal transmits the downlink data to the first wireless terminal by the second communication function via the third wireless terminal.

12. (Currently Amended) The wireless communication system according to claim 11, 
 	93wherein the wireless base station transmits a downlink data to the second wireless terminal by the first communication function, and 
 	wherein the second wireless terminal transmits the downlink 5data to the first wireless terminal by the second communication function.


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caine (US 9,438,311 B1).

	Regarding claim 1, Caine teaches a wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) comprising: 
 	a wireless base station (col. 17 lines 23-24, “a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”); 
 	a plurality of wireless terminals each of which is driven by a battery (“Each network device 110G (~wireless terminal) also includes a power source (~battery) 150 to power the components of the network device 110G. For example, the power source 150 may power the low-power transceiver 120 and the high-power transceiver 130. The power source 150 (also referred to herein as a "power storage device") may be an on-board battery, super capacitor or other similar energy storage device that is rechargeable or non-rechargeable”); 
 	a wireless control device configured to control a communication between the wireless base station and the wireless terminals (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein communication routing is controlled by the wireless control device; col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~wireless terminal) connecting to the high-power wireless network 102 by forming a Wi-Fi connection to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”; col. 17 lines 32-35, “At step 220, the first network device 1101 connects to other network devices 110 on the low-power wireless network 101, such as a Bluetooth® connection”; Fig. 1A, a wireless base station of high-power network 102 communicating with wireless terminals (~network devices) 110; col. 15 lines 13-14, “a wireless access point (e.g., a wireless router) (~wireless base station) on the high-power wireless network 102”); 
 	wherein the wireless base station and the wireless terminals are configured to communicate by a first communication function or a second communication function (col. 17 lines 17-24, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~wireless terminal) connecting (~communicating) to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”), 
 	a power consumption of the second communication function being lower than that of the first communication function (col. 6 lines 17-18, “low-power wireless network 101 could be, for example, a Bluetooth® (~second communication function) network”, wherein a Bluetooth® network power consumption is lower than a Wi-Fi network power consumption; col. 6 lines 54-60, “a Wi-Fi (~first communication function) network can be the high-power wireless network 102 when the other network is a Bluetooth® (~second communication function) network, or the Wi-Fi network can be the low-power wireless network 101 when the other network is a cellular network or other type of network that uses more power to transfer information between devices than using the Wi-Fi network”), 
 	wherein the wireless control device determines, from the wireless terminals, a first wireless terminal whose remaining battery capacity is low and a second wireless terminal whose remaining battery capacity is higher than that of the first wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein wireless connection routing is controlled by the wireless control device; col. 4 line 66 - col. 5 line 3, “selectively switching which device is wirelessly connected to a high-power wireless network to enable the better-suited device (e.g., devices with higher power levels) (~remaining battery capacity is higher) to provide the wireless connection to the high-power wireless network for the group”, wherein the remaining battery capacity of the second wireless terminal is higher than the remaining battery capacity of the first wireless terminal when a communication between a wireless base station and the second wireless terminal by a first communication function is performed), 
 	wherein the wireless control device controls a communication between the wireless base station and the second wireless terminal to be performed by the first communication function (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein communication routing is controlled by the wireless control device; col. 17 lines 17-24, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”; Fig. 1A), and 
 	controls a communication between the first wireless terminal and the second wireless terminal to be performed by the second communication function (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein communication routing is controlled by the wireless control device; col. 9 lines 48-56, “the network communication application 141 can be executed to determine when a given network device 110 serves as a bridge device. Also, as discussed further below in reference to FIG. 3, the network communication application 141 can be executed to determine how a given network device 110 should interact with the low-power wireless network 101 (~controls a communication between the first wireless terminal and the second wireless terminal to be performed by the second communication function) and the high-power wireless network 102 when the network device 110 is a bridge device”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, a wireless base station (~wireless access point) of high-power network 102 communicating with wireless terminals (~network devices) 110 comprising the first wireless terminal and the second wireless terminal).  

 	Regarding claim 2, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 1, 
 	wherein the wireless control device controls a communication between the wireless base station and the first wireless terminal to be performed via the second wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein the local computing device (~wireless device controller) determines that the second wireless terminal is the bridge device relaying data between the wireless base station and the first wireless terminal and thus controls the communication via the determined bridge device; col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 connecting to the high-power wireless network 102 by forming a Wi-Fi connection to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”; col. 17 lines 32-35, “At step 220, the first network device 1101 connects to other network devices 110 on the low-power wireless network 101, such as a Bluetooth® connection”; Fig. 1A).  

 	Regarding claim 3, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 2, 
 	wherein the first wireless terminal transmits an uplink data to the second wireless terminal by the second communication function (col. 17 lines 32-35, “At step 220, the first network device 1101 (~second wireless terminal) connects (~transmission of uplink and downlink data) to other network devices 110 (~first wireless terminal) on the low-power wireless network 101, such as a Bluetooth® (~second communication function) connection”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, communications among network devices 110 via a low-power network 101; col. 12 lines 37-39, “the first network device 110 can relay messages between the other network device 110 and the bridge device via the low-power wireless network 101”), and 
 	wherein the second wireless terminal transmits the uplink data to the wireless base station by the first communication function (col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting (~transmission of uplink and downlink data) to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”; Fig. 1A, a second wireless terminal (~Network Device 110G) connected to a wireless base station (~wireless access point) of High-Power Network 102).

 	Regarding claim 4, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 3, 
 	wherein the wireless base station transmits a downlink data to the second wireless terminal by the first communication function (col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting (~transmission of uplink and downlink data) to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”, wherein the connection involves transmission of downlink and uplink data; Fig. 1A, a second wireless terminal (~Network Device 110G) connecting/communicating to a wireless base station (~wireless access point) of High-Power Network 102), wherein the connecting/communicating involves transmission of downlink and uplink data), and  
 	wherein the second wireless terminal transmits the downlink data to the first wireless terminal by the second communication function (col. 17 lines 32-35, “At step 220, the first network device 1101 (~second wireless terminal) connects (~transmission of uplink and downlink data) to other network devices 110 (~first wireless terminal) on the low-power wireless network 101, such as a Bluetooth® (~second communication function) connection”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, communications among network devices 110 (~communication between the second wireless terminal and the second wireless terminal) via a low-power network 101, wherein the communication involves uplink and downlink data transmission).  

 	Regarding claim 5, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 1,
  	wherein each of the wireless terminals is configured to send own remaining battery capacity data to the base station (col. 16 lines 50-53, “State-of-charge and predicted runtime are examples of power-level indicators (also referred to as power-level values) that can be included in the status information”; col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein communication routing is controlled by the wireless control device and the control device receives, via an access point (~base station) of High-Power Network 102, status information comprising power-level values (~battery capacity data) to determine the bridge device; col. 10 lines 40-42, “retrieve status information that can be used to determine when the network device 110G should be the bridge device”, wherein the status information is used to determine the bridge device; Fig. 1A).  

 	Regarding claim 6, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 1, 
 	wherein the wireless control device is configured to redetermine the first wireless terminal and the second wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein redetermining of the bridge device (~redetermining of the first wireless terminal whose remaining battery capacity is low and the second wireless terminal whose remaining battery capacity is high) is repeated based on change in status information comprising power levels; col. 4 line 66 - col. 5 line 3, “selectively switching which device is wirelessly connected to a high-power wireless network to enable the better-suited device (e.g., devices with higher power levels) (~remaining battery capacity is higher) to provide the wireless connection to the high-power wireless network for the group”, wherein the switching involves redetermining of the bridge device (~redetermining of the first wireless terminal whose remaining battery capacity is low and the second wireless terminal whose remaining battery capacity is high) based on the updated status information comprising power levels).  

 	Regarding claim 7, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 1, 
 	wherein the wireless control device is further configured to determine a third wireless terminal which relays the communication between the first wireless terminal and the second wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein the local computing device (~wireless device controller) determines that the third wireless terminal is the bridge device relaying data between the first wireless terminal and the second wireless terminal and thus controls the communication via the determined bridge device (~controls communication routing); col. 12 lines 27-39, “in some embodiments the first network device 1101 could be located too far from the bridge device to directly communicate with the bridge device in a peer-to-peer manner. In such cases, the first network device 1101 (~first wireless terminal) may communicate with the bridge device (~second wireless terminal) through another network device 110 (~third wireless terminal) that is communicating on the low-power wireless network 101. In other embodiments, the first network device 1101 may be the network device 110 that is providing the communication path between another network device 110 in the group 105 and the bridge device, so that the first network device 1101 (~third wireless terminal) can relay messages between the other network device 110 (~first wireless terminal) and the bridge device (~second wireless terminal) via the low-power wireless network 101”; Fig. 1A).  

 	Regarding claim 8, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 7, 
 	wherein the first wireless terminal transmits an uplink data to the second wireless terminal by the second communication function via the third wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein the local computing device (~wireless device controller) determines that the third wireless terminal is the bridge device relaying data (~transmission of uplink and downlink data) between the first wireless terminal and the second wireless terminal and thus controls the communication via the determined bridge device (~controls communication routing); col. 12 lines 27-39, “in some embodiments the first network device 1101 could be located too far from the bridge device to directly communicate with the bridge device in a peer-to-peer manner. In such cases, the first network device 1101 (~first wireless terminal) may communicate (~transmission of uplink and downlink data) with the bridge device (~second wireless terminal) through another network device 110 (~third wireless terminal) that is communicating on the low-power wireless network 101. In other embodiments, the first network device 1101 may be the network device 110 that is providing the communication path between another network device 110 in the group 105 and the bridge device, so that the first network device 1101 (~third wireless terminal) can relay messages (~transmission of uplink and downlink data) between the other network device 110 (~first wireless terminal) and the bridge device (~second wireless terminal) via the low-power wireless network 101”; col. 17 lines 32-35, “At step 220, the first network device 1101 (~second wireless terminal) connects to other network devices 110 (~first wireless terminal) on the low-power wireless network 101, such as a Bluetooth® (~second communication function) connection”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, communications among network devices 110 via a low-power network 101; col. 12 lines 37-39, “the first network device 110 can relay messages between the other network device 110 and the bridge device via the low-power wireless network 101”; Fig. 1A), and 
(col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”; Fig. 1A, a second wireless terminal (~Network Device 110G) connected to a base station (~wireless access point) of High-Power Network 102).  

 	Regarding claim 9, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 8, 
 	wherein the wireless base station transmits a downlink data to the second wireless terminal by the first communication function (col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting (~transmission of uplink and downlink data) to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”, wherein the connection involves transmission of downlink and uplink data; Fig. 1A, a second wireless terminal (~Network Device 110G)), and 
 	wherein the second wireless terminal transmits the downlink data to the first wireless terminal by the second communication function via the third wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein the local computing device (~wireless device controller) determines that the third wireless terminal is the bridge device relaying data (~transmission of uplink and downlink data) between the first wireless terminal and the second wireless terminal and thus controls the communication via the determined bridge device (~controls communication routing); col. 12 lines 27-39, “in some embodiments the first network device 1101 could be located too far from the bridge device to directly communicate with the bridge device in a peer-to-peer manner. In such cases, the first network device 1101 (~first wireless terminal) may communicate (~transmission of uplink and downlink data) with the bridge device (~second wireless terminal) through another network device 110 (~third wireless terminal) that is communicating on the low-power wireless network 101. In other embodiments, the first network device 1101 may be the network device 110 that is providing the communication path between another network device 110 in the group 105 and the bridge device, so that the first network device 1101 (~third wireless terminal) can relay messages (~transmission of uplink and downlink data) between the other network device 110 (~first wireless terminal) and the bridge device (~second wireless terminal) via the low-power wireless network 101”; col. 17 lines 32-35, “At step 220, the first network device 1101 (~second wireless terminal) connects to other network devices 110 (~first wireless terminal) on the low-power wireless network 101, such as a Bluetooth® (~second communication function) connection”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, communications among network devices 110 via a low-power network 101; col. 12 lines 37-39, “the first network device 110 can relay messages between the other network device 110 and the bridge device via the low-power wireless network 101”; Fig. 1A).  

 	Regarding claim 10, Caine teaches a wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) comprising: a wireless base station; 
 	a first wireless terminal driven by a first battery (“Each network device 110G (~including a first wireless terminal) also includes a power source 150 (~driven by a first battery) to power the components of the network device 110G. For example, the power source 150 may power the low-power transceiver 120 and the high-power transceiver 130. The power source 150 (also referred to herein as a "power storage device") may be an on-board battery, super capacitor or other similar energy storage device that is rechargeable or non-rechargeable”; Fig. 1A, plurality of wireless terminals (~network devices) 110 including a first wireless terminal driven by a first battery 150); 
a second wireless terminal driven by a second battery (“Each network device 110G (~including a second wireless terminal) also includes a power source 150 (~driven by a second battery) to power the components of the network device 110G. For example, the power source 150 may power the low-power transceiver 120 and the high-power transceiver 130. The power source 150 (also referred to herein as a "power storage device") may be an on-board battery, super capacitor or other similar energy storage device that is rechargeable or non-rechargeable”; Fig. 1A, plurality of wireless terminals (~network devices) 110 including a second wireless terminal driven by a second battery 150);  
 	wherein a remaining capacity of the first battery is lower than that of the second battery (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein wireless connection routing is controlled by the wireless control device; col. 4 line 66 - col. 5 line 3, “selectively switching which device is wirelessly connected to a high-power wireless network to enable the better-suited device (e.g., devices with higher power levels) (~remaining battery capacity is higher) to provide the wireless connection to the high-power wireless network for the group”, wherein the second battery associated with the second wireless terminal has a higher remaining capacity than that of the first battery associated with the first wireless terminal when a communication between a wireless base station and the second wireless terminal by a first communication function is performed), 
 	wherein a communication between the wireless base station and the second wireless terminal is performed by a first communication function (col. 17 lines 17-24, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (~wireless base station) (e.g., wireless router) on the high-power wireless network 102”), 
 	wherein a communication between the first wireless terminal and the second wireless terminal is performed by a second communication function whose power consumption is lower than that of the first communication function (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein communication routing is controlled by the wireless control device; col. 9 lines 48-56, “the network communication application 141 can be executed to determine when a given network device 110 serves as a bridge device. Also, as discussed further below in reference to FIG. 3, the network communication application 141 can be executed to determine how a given network device 110 should interact with the low-power wireless network 101 (~controls a communication between the first wireless terminal and the second wireless terminal to be performed by the second communication function) and the high-power wireless network 102 when the network device 110 is a bridge device”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, communications among network devices 110 via a low-power network 101; col. 6 lines 17-18, “low-power wireless network 101 could be, for example, a Bluetooth® network”, wherein a Bluetooth® network power consumption is lower than a Wi-Fi network power consumption; col. 6 lines 54-60, “a Wi-Fi (~first communication function) network can be the high-power wireless network 102 when the other network is a Bluetooth® (~second communication function) network, or the Wi-Fi network can be the low-power wireless network 101 when the other network is a cellular network or other type of network that uses more power to transfer information between devices than using the Wi-Fi network”), 
 	wherein a communication between the wireless base station and the first wireless terminal is performed via the second wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein the local computing device (~wireless device controller) determines that the second wireless terminal is the bridge device relaying data between the wireless base station and the first wireless terminal and thus controls the communication via the determined bridge device; col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting to the high-power wireless network 102 by forming a Wi-Fi connection to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”; col. 17 lines 32-35, “At step 220, the first network device 1101 connects to other network devices 110 (~including first wireless terminal) on the low-power wireless network 101, such as a Bluetooth® connection”; Fig. 1A, a wireless base station of high-power network 102 communicating with wireless terminals (~network devices) 110 comprising the first wireless terminal and the second wireless terminal, and the wireless terminals (~including the first wireless terminal and the second wireless terminal) communicating with each other via a low-power network 101; col. 15 lines 13-14, “a wireless access point (e.g., a wireless router) on the high-power wireless network 102”, wherein the wireless access point is located on the high-power wireless network).    

 	Regarding claim 11, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 10, 
 	wherein the first wireless terminal transmits an uplink data to the second wireless terminal by the second communication function (col. 17 lines 32-35, “At step 220, the first network device 1101 (~second wireless terminal) connects (~transmission of uplink and downlink data) to other network devices 110 (~first wireless terminal) on the low-power wireless network 101, such as a Bluetooth® (~second communication function) connection”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, communications among network devices 110 via a low-power network 101; col. 12 lines 37-39, “the first network device 110 can relay messages between the other network device 110 and the bridge device via the low-power wireless network 101”), and 
 	wherein the second wireless terminal transmits the uplink data to the wireless base station by the first communication function (col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting (~transmission of uplink and downlink data) to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”; Fig. 1A, a second wireless terminal (~Network Device 110G) connected to a base station (~wireless base station) of High-Power Network 102).  

 	Regarding claim 12, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 11, 
(col. 17 lines 17-35, “At step 215, after determining the first network device 1101 should be the bridge device, the first network device 1101 connects to the high-power wireless network 102. For example, in some embodiments this step may be represented by the first network device 1101 (~second wireless terminal) connecting (~transmission of uplink and downlink data) to the high-power wireless network 102 by forming a Wi-Fi connection (~first communication function) to a wireless access point (e.g., wireless router) (~wireless base station) on the high-power wireless network 102”, wherein the connection involves transmission of downlink and uplink data; Fig. 1A, a second wireless terminal (~Network Device 110G) connecting/communicating to a wireless base station (~wireless access point) of High-Power Network 102), wherein the connecting/communicating involves transmission of downlink and uplink data), and 
 	wherein the second wireless terminal transmits the downlink data to the first wireless terminal by the second communication function (col. 17 lines 32-35, “At step 220, the first network device 1101 (~second wireless terminal) connects (~transmission of uplink and downlink data) to other network devices 110 (~first wireless terminal) on the low-power wireless network 101, such as a Bluetooth® (~second communication function) connection”; col. 6 lines 11-12, “network devices 110G are able to communicate with each other over a low-power wireless network 101”; Fig. 1A, communications among network devices 110 (~communication between the second wireless terminal and the second wireless terminal) via a low-power network 101, wherein the communication involves uplink and downlink data transmission).  

 	Regarding claim 13, Caine teaches the wireless communication system (col. 3 lines 6-7, “a wireless communication system”, Fig. 1A) according to claim 10, 
 	further comprising a third wireless terminal which relays the communication between the first wireless terminal and the second wireless terminal (col. 13 lines 1-5, “the local computing device 50 (e.g., a device controller, personal computer, etc.) (~wireless control device) or the internet-connected cloud server 60 shown in FIG. 1A may make the determination for which network device 110 should serve as the bridge device”, wherein the local computing device (~wireless control device) determines that the third wireless terminal is the bridge device relaying data between the first wireless terminal and the second wireless terminal and thus controls the communication via the determined bridge device (~controls communication routing); col. 12 lines 27-39, “in some embodiments the first network device 1101 could be located too far from the bridge device to directly communicate with the bridge device in a peer-to-peer manner. In such cases, the first network device 1101 (~first wireless terminal) may communicate with the bridge device (~second wireless terminal) through another network device 110 (~third wireless terminal) that is communicating on the low-power wireless network 101. In other embodiments, the first network device 1101 may be the network device 110 that is providing the communication path between another network device 110 in the group 105 and the bridge device, so that the first network device 1101 (~third wireless terminal) can relay messages between the other network device 110 (~first wireless terminal) and the bridge device (~second wireless terminal) via the low-power wireless network 101”; Fig. 1A).  
   
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643